Citation Nr: 1712433	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran originally appealed a claim for service connection for bilateral hearing loss.  In July 2014, the Board remanded the claim for further development.  Thereafter, in a December 2014 rating decision, the RO granted service connection for the left ear.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for left ear hearing loss.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The RO returned the issue of service connection for right ear hearing loss to the Board as set forth on the first page of the decision.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Right ear hearing loss was not present during service; was not manifested to a compensable degree within one year from the date of separation from service in February 1969; was first diagnosed after service beyond the one-year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in September 2010

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions obtained.  

The Board remanded the case to obtain medical opinions as to the relationship between service and right ear hearing loss.  In a September 2014 report, a VA examiner sufficiently identified the extent of the service-connected disability and its symptoms and provided an opinion on the relationship of the disability to service supported by a rationale.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Sensorineural hearing loss, as an organic disease of the nervous system, is listed as a disease under § 3.309 as a chronic disease.  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for such hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hearing loss during his active service, resulting in his current right ear hearing loss.  The Veteran contends that he has bilateral hearing loss that is related to in-service acoustic trauma due to his duties and responsibilities as a radar repairman.  Additionally the Veteran reports exposure to aircraft noise while working in close proximity to flight operations.  As noted, The Veteran is already service connected for his hearing loss in the left ear.  He is also service connected for tinnitus.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's entrance audiological examination occurred in October 1965.  The Board notes that prior to 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since January 1, 1967, at the earliest, audiometric results standards have been reported under standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the entrance examination occurred before the beginning of adaptation of the ISO-ANSI standard, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In order to facilitate data comparison, the thresholds converted to the ISO-ANSI standard are stated in parenthesis.

The pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
15 (25)
Not tested
5 (10)
		LEFT
25 (40)
5 (15)
20 (30)
Not tested
10 (15)

Under "Summary of Defects and Diagnoses" on the October 1965 entrance examination, the examiner noted "def hearing."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.   

On the January 1969 separation audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
10
		LEFT
25
25
35
20
20

The Board notes the separation examination clearly states it is reported under ISO standards.  

In October 2010, the Veteran underwent a VA audiological examination and in the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
60
		LEFT
25
30
35
55
60

Speech discrimination scores were 88 percent bilaterally.  As a result of this examination, the VA audiologist concluded that hearing loss was less likely as not caused by or a result of military noise exposure.  In reaching this conclusion, the VA audiologist stated that the Veteran's hearing was normal bilaterally upon discharge audiogram and noted no significant shift in decibel thresholds from the entrance audiogram. 

In November 2011, a VA examiner provided an addendum opinion to the October 2010 audiological examination stating that the Veteran's hearing loss was not caused by or the result of military noise exposure.  (The Board notes that the opinion heading is dated in April 2009 but signed in November 2011.  As the Veteran had not even filed his claim by then, the Board finds the April 2009 date is a scrivener's error).  The VA examiner stated that audiometric testing upon discharge examination was normal, and further stated that "if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure."  The VA examiner noted the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most of the time, recovery to stable hearing thresholds occurs within 30 days, citing the Institute of Medicine.  Further, as stated by the Institute for Medicine, current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Again, quoting the Institute of Medicine: "The conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss."  Therefore, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to the present is due to noise exposure between the times of discharge to the present. 

In an August 2014 opinion, a VA examiner concluded it was less likely than not that the Veteran's right ear hearing loss is caused by or the result of military noise exposure.  Hearing in the right ear was normal at separation.  Both the enlistment and separation audiometry indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  This evidences that the Veteran suffered no permanent shift in hearing for the worse during the time of military service.  Stated another way, there is no evidence on an injury to the right ear, because there was no change in hearing sensitivity from enlistment to discharge.  The National Institute for Occupational Safety and Health (NIOSH) recommends that a significant threshold shift is defined as a 15 dB HL shift or more at any one frequency from 500 Hz to 4000 Hz.  The examiner considered both "converted and non-converted threshold calibrations" as appropriate.  The Board interprets the examiner acknowledged and considered the entrance examination was recorded under the old ASA standards.  Further, as stated by the Institute for Medicine, current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

Analysis

The Veteran currently has a right ear hearing loss disability.  Moreover, there is no dispute that hearing loss in the right ear did not manifest to a compensable degree with a year of separation.  The only question is whether the right ear hearing loss documented in 2010 is related to service.

Initially, the Board acknowledges that the Veteran's service representative has extensively quoted medical literature to argue that the Veteran's current right ear hearing loss resulted from service.  The Board acknowledges that medical article and treatise evidence may be relevant in certain circumstances, such as when they are combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 314 (1998).   However, generic statements concerning only medical possibilities are too general and inconclusive to provide the requisite degree of medical certainty.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The service representative's citation and argument is general in nature and no medical expert has specifically related the information contained therein to the Veteran to favorably conclude the Veteran's right ear loss is service related.  

Furthermore, reviewing the quotes, it appears the service representative is relying upon the Institute of Medicine as part of the National Academy of Science in a 2006 study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  It thus appears that the VA examiners and the service representative have all relied upon the same scientific evidence from the same source - the Institute of Medicine (Institute).  Much of the service representative's discussion does not relate to the issue at hand as it deals with tinnitus, which is already service connected, or the effectiveness of hearing protection.  Other discussion involves matters not of record such as the finding that impulse noise (such as gunfire) with peak levels exceeding approximately 140 dB SPL may be hazardous even for a single exposure, but also extended periods of exposure.  Even if the Veteran was exposed to impulse noise exceeding approximately 140 dB SPL, the evidence is still against a finding that he has current right ear hearing loss as a result.

The service representative's discussion as it pertains to noise induced hearing loss states "[t]he specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, and the frequency content of the noise, as well as the susceptibility of the individual."  In addition, "The evidence is not sufficient to determine the probability of acquiring a noise-induced hearing loss, or to estimate the magnitude of the noise induced hearing loss, that a specific individual is likely to experience from a given noise exposure."  The study referenced by the representative also noted recovery to stable hearing thresholds occurs within 30 days and it is unlikely that delayed effects occur after noise exposure.  It was further noted that the evidence is sufficient to conclude that, in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  

In this instance the representative's arguments are based upon a flawed premise, namely that the Institute of Medicine findings best the various VA examiners' opinions.  The argument fails, however, in that the Veteran was not shown to have a significant threshold shift during service demonstrating a permanent noise induced injury causing hearing loss.  Importantly, in this case audiogram reports are available for the Veteran's entrance and exit from service.  In addition, the Institute also stated that its understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  In short, the conclusions of the Institute report agree with the conclusions of the VA examiners. 

The VA examiners stated that the Veteran's right ear hearing was normal based upon the discharge audiogram, and used that fact as a basis for concluding that the Veteran's current right ear hearing loss was not at least as likely as not caused by or a result of military noise exposure.  The examiners, however, relied upon more than the hearing thresholds at discharge, but also relied upon the lack of a significant shift in decibel thresholds from the entrance audiogram in comparison with the separation examination.  Relying upon the above cited medical evidence from the Institute, there is no evidence of an injury to the right ear, because there was no change in hearing sensitivity from enlistment to discharge.  

The only competent medical evidence specific to this case is the opinions of the VA examiners.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

Based upon scientific literature, the VA examiners relied upon the objective audiometric testing and the proposition that once exposure to noise or acoustic trauma ends, progression of hearing loss ends unless there is demonstrable loss at that time.  The Board finds the unfavorable VA examiner medical opinions in combination are well reasoned, detailed, provided rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiners acknowledged the Veteran's evidence of noise exposure in service and do not dispute the type and extent of noise exposure by the Veteran.  The examiners also did not base the opinion solely upon the absence of hearing loss in service.  Instead, citing medical literature, there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on medicine's current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.

The Board acknowledges the Veteran's evidence that at separation, he was offered an immediate disability for hearing loss but the Veteran declined.  The Veteran's evidence is for hearing loss generally and as noted, he is already service connected for left ear hearing loss.  Further, the evidence establishes that the hearing loss he references at separation relates to the left ear.  There is no evidence, medical or lay from the Veteran indicating that his right ear hearing was involved in the offer of disability at separation.   Therefore, the Board finds that the offer of an immediate disability at separation for hearing loss related only to hearing loss if the left ear and was not intended to cover the right ear.  In any event, the other evidence of record as discussed above is against a finding of hearing loss disability in the right ear that onset during service.  

While the Veteran believes that his current right ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of right ear hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right ear hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right ear hearing loss is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against an association or link between the current right ear hearing loss and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


